Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1, drawn to Method of using a prefilled syringe with a dose control fitting.
Group 2, claim(s) 2-6, drawn to Dose control fitting having cap and spring arm engaging notches upon plunger rod.
Group 3, claim(s) 2-3 and 7-8, drawn to Dose control fitting having cap and internal arm engaging notches upon plunger rod.
Group 4, claim(s) 2-3 and 9-10, drawn to Dose control fitting having at least one internal protrusion engaging with bayonet cut-outs upon the plunger rod.
5, claim(s) 2-3 and 11-12, drawn to Dose control fitting having a spring biased button interacting with a roughened channel.
Group 6, claim(s) 2-3 and 13, drawn to Dose control fitting having internal threading interacting with external threading upon the plunger rod.
Group 7, claim(s) 2-3, and 14-18, drawn to Adjustable length dose control fitting and differing fixation methods.
Group 8, claim(s) 2-3 and 19, drawn to Dose control fitting that is slidable relative to the plunger rod.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-8 lack unity of invention because even though the inventions of these groups require the technical feature of a dose control fitting disposed on a plunger rod, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of H.M. Carstens (US 1,569,457).  Carstens teaches the dose control fitting disposed on the plunger rod for limiting the movement of the plunger rod to deliver specific volumes (Fig. 1 elements 37-44, Fig. 4, Page 2 Lines 32-76 “The syringe is of the kind in which a measured quantity of its contents may be discharged each time the plunger is pushed forward, and an adjustable stop collar 37 is provided on the plunger rod or sleeve 12 for engaging the end of the head 15 and arresting movement of the plunger at the place where a predetermined quantity has been .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark A Igel whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.A.I./           Examiner, Art Unit 3783                                                                                                                                                                                             
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783